KIRSCH, Judge,
concurring in result.
Only out of obedience to the principles of stare decisis do I coneur in the result reached by the majority. That result is mandated by the holding of our supreme court in Erhardt v. State (1984), Ind., 468 N.E.2d 224. I write separately only to note that the majority in Erhardt neither considered, nor resolved, the constitutional issues before them. Were we writing on a clean slate, I would vote to reverse the convictions for the reasons set out in Justice DeBruler's dissenting opinion in Erhardt. Id. at 226 (DeBruler, J., dissenting). See also State v. Baysinger (1979), 272 Ind. 236, 397 N.E.2d 580 (DeBruler, J. dissenting).
Until our supreme court addresses the freedom of expression and overbreadth issues presented by the application of the Indiana public indecency statute to cases such as the one now before us, however, I am compelled to vote to affirm.